DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a method for manufacturing a secondary battery, the method comprising: an active material layer forming step of forming an active material layer by coating an active material on both surfaces of a collector plate; an active material layer removing step of removing a part of the active material layer by irradiating a laser beam, from a first laser part positioned on both sides of the collector plate, to portions of the both surfaces of the collector plate; and a cutting step, separate and subsequent to the active material layer removing step, of cutting completely through the collector plate by irradiating a laser beam, from a second laser part separate from the first laser part, onto the portions of the collector plate from which the active material layer has been removed in the active material layer removing step.  The prior art specifically fails to teach that the active material removing step and cutting step are performed by different lasers and that the active material removing step is performed on both sides of the collector plate by lasers.  The prior art also fails to disclose a method for manufacturing a secondary battery, the method comprising: an active material layer forming step of forming an active material layer by coating an active material on both surfaces of a collector plate; an active material layer removing 
wherein a bead part having a circular or oval cross-section is formed on a cut surface positioned on opposite ends of the current collector plate in a lengthwise direction by fusing the current collector plate by the laser beam and cooling.  The prior art specifically fails to teach a bead part being formed on a cut surface of the current collector plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722